Citation Nr: 1423337	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-48 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to November 3, 2008, for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, that granted entitlement to nonservice-connected pension benefits, effective January 15, 2009.  The RO issued a rating decision in October 2010 granting an earlier effective date of November 3, 2008.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of a dependency claim was raised by the Veteran in a March 2011 submission, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board acknowledges that the Veteran requested that his claim be advanced on the docket during the pendency of this appeal.  The Board grants the Veteran's request to have his claim advanced on the Board's docket.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a submission received in April 2014, the Veteran requested a video-conference hearing before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  38 C.F.R. § 20.704(a) (2013).  Thus, a remand is necessary to afford him the requested hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a video-conference hearing before a Veterans Law Judge following the appropriate procedures.  

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claim should be returned directly to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

